Citation Nr: 1216793	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation beyond 10 percent prior to July 22, 2008 for hepatitis C. 

2.  Entitlement to an initial evaluation beyond 20 percent from July 22, 2008 to July 1, 2009 for hepatitis C. 

3.  Entitlement to an initial evaluation beyond 10 percent from July 1, 2009 for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1972 to February 1974,  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking a higher evaluation for his service-connected hepatitis C.  The record shows that in July 2008, he was treated at a VA facility for nausea, fatigue and weight loss.  He was begun on medication.  He was assigned a 20 percent evaluation from July 2008 to July 2009.  The most recent treatment records in the file are dated in September 2009.  At that time, it was noted that he was to have a Viral load repeat done in December 2009.  His last VA examination for disability evaluation was conducted in November 2008.  The Veteran has also asserted that he is unable to work due to his hepatitis C.  

Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2011).  Therefore, the Board finds that a contemporaneous and thorough VA examination should be conducted to determine the current severity of the Veteran's disorder.  Such examination would be instructive with regard to the appropriate disposition of the claim under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from September 2009 to the present.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  Schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected hepatitis C.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner should identify any current symptoms and any sequelae of hepatitis C experienced by the Veteran, if possible.  The examiner should state whether the Veteran experiences daily fatigue, malaise, and anorexia (without weight loss of hepatomegaly), requiring dietary restriction or continuous medication or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 2 weeks but less than 4 weeks during the past 12-month period.  The examiner should state further whether the Veteran experiences daily fatigue, malaise, and anorexia (without weight loss of hepatomegaly), requiring dietary restriction or continuous medication or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 6 weeks during the past 12-month period but not constantly.  The examiner should state whether the Veteran experiences near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

The examiner is advised that an incapacitating episode of hepatitis C is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  

The examiner is requested to offer an opinion with complete rationale as to the employability of the Veteran due to service-connected disability.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2009); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


